NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
RATES TECHNOLOGY, INC.,
Plain,tiff-Appellan,t, ‘
V.
sPEAKEAsY,1Nc.ANn BEsT BuY c0., 1Nc.,
Defendants-Appellees, _
AND
MEGAPATH,1Nc., c0vA1) c0MMUN1cAT10Ns
c0MPANY, c0vA1) c01v1MUN1cAT10NS~GR0UP,
1Nc., ccG1 H0L1)1NG c0RP0RAT10N,
PLAT1NuM EQu1TY LLC, AND sPEAKEAsY
BROADBAND SERVICES, LLC,
Defendants-Appellees.
2011-1436
Appeal from the United States District C0urt for the
S0uthern District of NeW Y0rk in case n0. 10-CV-6482,
Judge DeniSe C0te.
ON MOTION
ORDER

RATES TECH V. SPEAKEASY
2
MegaPath, Inc., et a1. moves to withdraw A1an L.
Briggs as counsel of record.
Upon consideration thereof,
IT ls ORDERED TH.AT:
The motion is granted
SEP 08 2011
CCI
S
21
Date
David L. Leichtman, Esq.
David S. Elkins, Esq.
Chad E. Zieg1er, Esq.
A1an L. BriggS, ESq.
FoR THE CoURT
/s/ J an Horba1y
J an Horba1y
C1erk
Fl
u.s. could 0|F§i?PEAl.s FOR
THE FE0_gRAL cmcurT
SEP 0 8 2011
.lAN HORBALY
CLERK